


110 HCON 90 IH: Recognizing the dedication and honorable

U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr. Moran of
			 Virginia, Mrs. Maloney of New
			 York, Mr. McDermott,
			 Mrs. Jones of Ohio,
			 Mr. Boswell,
			 Mr. Smith of Washington,
			 Ms. Hirono, and
			 Mr. McCotter) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the dedication and honorable
		  service of members of the Armed Forces who are serving or have served as
		  military nurses.
	
	
		Whereas military nurses have served as bright examples in
			 leadership, courage, and service before self, with their service to the United
			 States beginning on the battlefields of the American Revolution, when women
			 serving as nurses tended to the sick and wounded;
		Whereas during the Civil War, more than 5,000 women served
			 as nurses, under the leadership of such legendary figures as Clara Barton and
			 Dorothea Dix, and these nurses dramatically advanced patient care and
			 profoundly transformed military nursing;
		Whereas nurses staffed government and regimental hospitals
			 of both the Union and Confederacy and provided care at the front lines, and
			 their service saved lives and cemented the importance of nurses in post-war
			 professional medicine;
		Whereas over 1,500 nurses served with the Army during the
			 Spanish-American War in Hawaii, Cuba, the Philippines, and Puerto Rico, on the
			 hospital ship Relief, and in State-side hospitals, and their nursing skills so
			 lowered mortality rates that the Army and Navy were inspired to create official
			 uniformed nursing corps;
		Whereas Dita Kinney, a former contract nurse, became the
			 first Superintendent of the Army Nurse Corps in 1901, and Esther Voorhees
			 Hasson, one of the nurses on the hospital ship Relief during the war, became
			 the first Superintendent of the Navy Nurse Corps in 1908;
		Whereas the first uniformed women to go overseas during
			 World War I were military nurses who served without rank and without the pay
			 and benefits of other military members, but they nevertheless served on the
			 battlefields of that war, and, ultimately, more than 23,000 Army and Navy
			 nurses proudly served during that war, including 400 nurses who died in the
			 line of duty;
		Whereas approximately 70,000 Army and Navy nurses served
			 during World War II, providing care as officers with relative
			 rank in every theater of war, on the seas and in the skies, and
			 military nurses accompanied invasion forces setting up hospitals and carrying
			 for the sick and wounded;
		Whereas approximately 239 Army and Navy nurses died in the
			 line of duty during World War II, and 83 military nurses became prisoners of
			 war;
		Whereas many women supported the war effort during World
			 War II by joining the Public Health Service, working hand-in-hand with the
			 military, and nursing care was so vital that the Government formed the Cadet
			 Nurse Corps and trained approximately 124,000 women as nurses;
		Whereas by 1945, the fear of a nurse shortage was so great
			 that the President requested a nurse draft, and the resulting bill passed the
			 House of Representatives, but the war ended in Europe before it was considered
			 by the Senate;
		Whereas, while it was always understood that nurses would
			 be a part of the military, their status as commissioned officers in the Army
			 and Navy was formalized in 1947 with the Army-Navy Nurse Act, and, when the Air
			 Force was established following the war, its Nurse Corps was soon
			 created;
		Whereas during the Korean War, hundreds of military nurses
			 were quickly deployed to the battle theater with Army nurses serving close to
			 the front lines, Navy nurses aboard hospital ships offshore, and Air Force
			 nurses on medical evacuation flights;
		Whereas 17 military nurses died in the line of duty during
			 the Korean War, and more than 10,200 military nurses served during the Korean
			 War, caring for the sick and wounded overseas and members of the Armed Forces
			 and their families in the United States;
		Whereas nearly 6,000 American military nurses served in
			 Southeast Asia during the Vietnam War, assigned to military hospitals, air
			 evacuation units, hospital ships, and field units;
		Whereas some of these military nurses were wounded and
			 eight died in the line of duty, one as a result of enemy fire, and the eight
			 nurses are memorialized on the wall at the Vietnam Veterans’ Memorial;
		Whereas on November 8, 1967, President Lyndon B. Johnson
			 signed Public Law 90–130, which removed the limitations on the promotion of
			 female members of the Armed Forces that had kept women out of the general and
			 flag officer ranks, and in 1970, the first woman ever to be promoted in the
			 Armed Forces to general officer was a nurse, Anna Mae Hayes;
		Whereas in 1979, another Army nurse became the first
			 African-American women general officer in the history of the Armed Forces, and
			 each of the military services now has at least one nurse who is a general or
			 flag officer;
		Whereas American military nurses were deployed for
			 Operation Desert Shield and Operation Desert Storm and have supported United
			 States military operations in Grenada, Panama, Honduras, Bosnia, Croatia,
			 Somalia, Rwanda, Haiti, and the Middle East;
		Whereas as of today, military nurses serve across the
			 spectrum of military medicine, from commanding hospitals to serving in field
			 operating rooms, on hospital ships and medical evacuation aircraft, and in
			 family practice clinics, psychiatric wards, and research facilities, literally
			 everywhere military medicine is needed by the Armed Forces;
		Whereas hundreds of military nurses are serving currently
			 in locations around the world, including Iraq, Afghanistan, Kuwait, Europe, and
			 the Far East, and military nurses persevere in providing outstanding healthcare
			 in a dangerous world;
		Whereas terrorist organizations continue to challenge the
			 peace and security of the United States, and natural disasters have taken a
			 huge toll in death and devastation, but military nurses are trained, well
			 equipped, and ready to respond anytime, anywhere at the call of their
			 country;
		Whereas military nurses provide the world’s best
			 healthcare services to wounded soldiers, sailors, marines, airmen and Coast
			 Guardsmen, and are saving the lives of people with injuries that would have
			 been fatal in earlier wars;;
		Whereas during World War I, 8.1 percent of the wounded
			 died of their wounds, but now lifesaving medical capability is closer to the
			 battlefield than ever before, and in Iraq only 1.4 percent of the wounded die
			 of their wounds; and
		Whereas the synergy of advanced nursing practice,
			 combining aeromedical evacuation crews with critical care air transport,
			 additional high-technology equipment, advances in pain management, and more
			 extensive nurse training has enabled the Armed Forces the opportunity to
			 transport more critically ill patients than ever before: Now, therefore, be
			 it
		
	
		That Congress acknowledges and recognizes
			 the dedication and significant contributions of all members of the Armed
			 Forces, especially members who are serving or have served as military nurses,
			 and supports programs to strengthen and increase the nursing workforce.
		
